10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

base 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page1lof6 Page ID#:1

Kenneth A. Bryant, State Bar No. 32081
Michael P, Bryant, State Bar No. 173440
Bryant & Bryant, Attorneys at Law
505 North Tustin Avenue, Suite 104
Santa Ana, California 92705

714) 558-7887

ax (714) 542-4989

Attorneys for Cross-Complainant
BINIT CORPORATION

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSEPH SANCHEZ, an individual, CASE NO. 8:19-CV-00108-IVS-JDE

Plaintiff, CROSS-COMPLAINT FOR

DECLARATORY RELIEF AND
EQUITABLE INDEMNITY
(Per C.C.P. §472

v8.

ARCO #42770, a business of unknown form;
HOOSHANG DALAVARIAN AND
FERESHTEH DALAVARIAN, as trustees of
the HOOSHANG AND FERESHTEH
DALAVARIAN FAMILY TRUST
(CREATED BY DECLARATION OF TRUST
DATED NOVEMBER i5, 1996) as their
community property; and

Does 1-10, inclusive,

Defendants.

 

BINIT CORPORATION,

Cross-Complainant,
VS.

JOSEPH SANCHEZ; and ROES 1-10,
Inclusive,
Cross-Defendants.

tenet Seager! age! get! Stage! re” cee! Saas! ones! None net Sone! Sa Nome! meet ace ace! age mae get apg! et! et ee et ome! met agg gee Saget get tae net! meet! pet * ee ome

 

CROSS-COMPLAINT

1

 

 
LO

ii

12

13

14

LS

16

17?

18

19

20

Zi

22

23

24

29

26

27

28

 

ase 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page 2of6 Page ID#:1

Cross-Complainant, BINIT CORPORATION, alleges as follows:

1. Cross-complainant is an individual and at all times herein mentioned
was a resident of the County of Orange, State of California.

2. Cross-complainant is informed and believes and thereon alleges
that cross-defendant JOSEPH SANCHEZ is a resident of the State of California and
disabled, as alleged in his Complaint.

3. Cross-complaint is ignorant of the true names and capacities of these
Cross-Defendants sued herein as ROES 1 through 10, inclusive; and therefore sues these
Cross-Defendants by such fictitious names. Cross-Complainant will amend this Cross-
Complaint to allege their true names and capacities when ascertained.

FIRST CAUSE OF ACTION
(Declaratory Relief — No Violation of Unruh Act or Americans with Disabilities Act)

4. Cross-Complainant refers to and incorporates herein by reference
paragraphs | through 3 as though set forth in full herein.

5. Cross-complainant is informed and believes and thereon alleges that by
reason of (a) the older construction of the building and the other facilities, constructed
prior to the Americans With Disabilities Act of 1990 and the Unruh Civil Rights Act, all
the physical alterations which may be necessary to comply with these laws are NOT
READILY ACHIEVABLE; and therefore Cross-Complainant should not be liable; and
is not liable for any damages for purported violations of said Disabilities Acts; (b) Cross-
Defendant is a “High Frequency Litigant” as defined in CCP §425.55 and that Cross-
Complainant’s: maximum liability, if any, should be $1,000 per Civil Code §55,54.

6. Cross-complainant is informed and believes and thereon alleges that the
Cross-Complainants have not violated the Unruh Civil Rights Act or the Americans with
Disabilities Act in that the structure of Defendants’ premises and other facilities, which
were constructed according to the then-existing building codes and laws, were not
constructed so that Plaintiff, who allegedly is in a wheelchair would have equal access

and use of said premises and facilities, and reconstruction or modifications by Defendants

CROSS-COMPLAINT
2

 

13

 
190

li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

frase 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page 3o0f6 Page ID #:1}

is NOT READILY ACHIEVABLE; and is not required under the law [Civil Code
§51(d)].

7. An actual controversy has arisen and now exists between Cross-
Complainant and the Cross-Defendants, and each of them, in that Cross-Complainant
contends upon information and belief that he is not liable to Plaintiff for damages and is
not in violation of the Unruh Civil Rights Act or the Americans with Disabilities Act by
reason of the facts herein alleged and that Plaintiff's maximum recovery should be
$1,000, if any, per Civil Code §55.54 and CCP §425.55; whereas the Cross-Defendant,
upon information and belief, denies all of Cross-Complainant’s assertions and
contentions.

8. Cross-complainant desires a judicial determination of the respective rights
and duties of Cross-Complainant and the Cross-Defendants, and each of them, with
respect to the issues of whether the Cross-Complainant and is in violation of the said
Disabilities Acts; and whether Cross-Complainant is liable for the damages claimed in
the Complaint of the Plaintiff herein.

9. Such a declaration is necessary and appropriate at this time in order that
Cross-Complainant may ascertain his rights and duties with respect to the Cross-
Complainant’s and Plaintiffs claims contained in the pleadings; and determination of
both in one proceeding is necessary and appropriate in order to avoid a multiplicity of
actions that would result if Cross-Complainant is required to now defend against the
claim of Plaintiff and then later defend a similar action or bring a separate action against
the Cross-Defendants, and each of them, for indemnity.

SECOND CAUSE OF ACTION
(Equitable/Contractual Indemnity)

10. Cross-Complainant refers to and incorporates herein by reference
paragraphs | through 9 as though set forth in full herein.
11. An actual controversy has arisen and now exists between Cross-

Complainant and the Cross-Defendants, and each of them, in that Cross-Complainant

CROSS-COMPLAINT

3

14

 

 
10

12

12

13

14

15

16

1?

18

19

20

aL

22

23

24

25

26

27

28

(ase 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page 4of6 Page ID#:1

contends that the Cross-Defendant (Plaintiff) are responsible and liable to indemnify
Cross-Complainant for any and all costs and attorney fees which Cross-Complaint may
expend or be liable for in defending this action brought by Plaintiff and for any amount
which Cross-Complainant may be required to pay Plaintiff based upon Plaintiff's
Complaint; whereas said Cross-Defendant denies all of Cross-Complainant’s assertions
and contentions.

12. Cross-Complainant desires a judicial determination of the respective rights
and duties of Cross-Complainant and the Cross-Defendants, and each of them, with
respect to the damages claims in the Complaint of the Plaintiff herein; and with respect to
Cross-Complainant’s right to indemnify from Cross-Defendants

13. Such a declaration is necessary and appropriate at this time in order that
Cross-Complainant may ascertain his rights and duties with respect to the Plaintiff's
claim in the Complaint and with respect to Cross-Complainant’s rights to indemnify from
Cross-Defendant; and determination of both in one proceeding is necessary and
appropriate in order to avoid a multiplicity of actions that would result if Cross-
Complainant is required to now defend against the claim of Plaintiff and then later bring

a separate action against the Cross-Defendants, and each of them, for indemnity.

WHEREFORE, Cross-Complainant prays for Judgment against the cross-
defendants, and each of them, as follows:

1, For a judicial determination that cross-complainant is not liable to plaintiff
and Cross-Defendant JOSEPH SANCHEZ for any damages; and is not in violation of the
Unruh Civil Rights Act or the Americans with Disabilities Act;

2. For a judicial determination of the comparative fault of Cross-Complainant
and Cross-Defendants, and each of them, with respect to damages claimed by plaintiff, if
any there are found to exist; and for a determination that the Cross-Defendants, and each
of them, are 100% responsible for the damages alleged in the Plaintiff's Complaint;

3. For a declaration of the amount that the Cross-Defendants is obligated to

indemnify Cross-Complainants;

CROSS-COMPLAINT
4

 

 

 
10

ii

12

14

15

16

L?

18

19

20

ai

22

23

24

25

26

27

28

premises.

Dated: mJuly_/§ , 2019

 

 

(ase 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page5of6 Page ID#:1

4, For such other and further relief as the Court deems just and proper in the

BRYANT & BRYANT

Keen A benen!

Kenneth A. Bryant, Attérmeys for
Cross-Complainant, BINIT CORPORATION

CROSS-COMPLAINT

5

 
19

11

12

13

14

15

16

7

18

Lg

20

2h

22

23

24

25

26

27

238

frase 8:19-cv-00108-JVS-JDE Document 26 Filed 07/15/19 Page 6of6 Page ID #:1}

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE:

Iam employed in the County of Orange, State of California. I am over the age of
18 and not a party to the within action; my business address is Bryant & Bryant, 505
North Tustin Ave., Suite 104, Santa Ana, California 92705.

On July dé , 2019, I served the foregoing document described as

CROSS-COMPLAINT FOR DECLARATORY RELIEF AND EQUITABLE
INDEMNITY (Per C.C.P. 8472

by placing copies thereof enclosed in sealed envelopes addressed at follows:

 

McFarlin, LLP

Jarred Y. Nakano, Esq.
4 Park Plaza, Ste. 1025
Irvine, CA 92614

 

 

 

 

 

 

 

[XxX] BY U.S. MAIL, postage prepaid: I am “readily familiar” with the firm’s practice
of collection and processing correspondence for mailing. Under that practice it would be
deposited with the U.S. Postal Service on that same day with postage thereon fully
prepaid at Santa Ana, California in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if the postage cancellation date or
postage meter date is more than one day after date of deposit for mailing.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed July 2 , 2019, at Santa Ana, California.

Sthy West.

Holly Elligft

 

 
